DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 July 2022 has been entered.

Response to Amendment
Applicant’s response, filed 1 July 2022, to the last office action has been entered and made of record. 
In response to the cancellation of claim 13, it is acknowledged and made of record.
In response to the amendments to the claims, they are acknowledged, supported by the original disclosure, and no new matter is added.
Amendments to the independent claims 1, 5, 9, and 14 have necessitated an updated ground of rejection over the applied prior art. Please see below for the updated interpretations and rejections.
In response to the addition of new claims 20 and 21, they are acknowledged and made of record.
Response to Arguments
Applicant's arguments filed 1 July 2022 have been fully considered but they are not persuasive.
In response to Applicant’s arguments on p. 9-11 of Applicant’s reply, that the combined teachings of Thomson and Fu fails to teach the amended claim features of “the tumor image acquisition apparatus comprising one imaging source and one detector”, “moving the tumor image acquisition apparatus to a first position and acquiring a tumor image at an (N-1)th moment, wherein N = 2, 3,4 … M, M being a positive integer”, and “moving the tumor image acquisition apparatus to a second position and acquiring a tumor image at an Nth moment, wherein the first position differs from the second position”, the Examiner respectfully disagrees.
Examiner notes the claims are treated with their broadest reasonable interpretations consistent with the specification. See MPEP 2111. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, the test for obviousness is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ871 (CCPA 1981).
Upon further review of the teachings of Thomson and Fu, further teachings of Fu, combined with the teachings of Thomson suggest the broadest reasonable interpretations of the noted amended claims features.
Thomson is relied upon to teach a method for target tracking for medical imaging and image guided radiation treatment, where a tomosynthesis imaging system acquires a sequence of tomosynthesis image data captured at different times (see Thomson [0071] and [0085]), and a tumor is suggested as a target structure to be tracked (see Thomson [0074]), and registration between acquired sequence of tomosynthesis image data with pre-acquired image data set is computed (see Thomson [0085]).
Fu is further relied upon to teach a known technique in a related method for precision registration of x-ray images to cone-beam CT scan for image-guided radiosurgery, where 2-D x-ray images are captured at pair of different orthogonal positions of a region of interest (see Fu [0026]-[0027]), suggested to be a tumor mass (see Fu [0028]), and generated sequentially by a single source and detector which rotates around a patient (see Fu [0006] and [0021]), the acquired 2-D  X-ray images are compared and registered with the closest match of a set of high-quality 2-D pre-treatment x-ray images, and the registrations are combined to form a 3D transformation to convert the 2D real-time X-ray  images to a 3-D real time volume, and tracking the 3-D real-time volume against the pre-treatment CT volume (see Fu [0028]-[0029] and [0032]).
The combined teachings of Thomson and Fu would suggest to one of ordinary skill in the art the use of a pair of x-ray source and detector to capture the sequence of 2D x-ray tomosynthesis image data, where the x-ray source and detector are rotated around the patient to corresponding different orthogonal positions of the different times.
Thus, the combined further teachings of Thomson and Fu provides for a broadest reasonable interpretation for the amended claim features of “the tumor image acquisition apparatus comprising one imaging source and one detector”, “moving the tumor image acquisition apparatus to a first position and acquiring a tumor image at an (N-1)th moment, wherein N = 2, 3,4 … M, M being a positive integer”, and “moving the tumor image acquisition apparatus to a second position and acquiring a tumor image at an Nth moment, wherein the first position differs from the second position”.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-10, 13-17, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Thomson et al. (US 2012/0008734), herein Thomson, in view of Fu et al. (US 2007/0003123), herein Fu.
Regarding claim 1, Thomson discloses a tumor tracking method, which is applied to a radiotherapy device comprising one tumor image acquisition apparatus and configured to acquire tumor images at different moments (see Thomson [0071], where an image-guided radiation treatment (IGRT) apparatus includes a treatment guidance imaging system comprising a tomosynthesis imaging system and a setup imaging system, and the tomosynthesis imaging system being directed for imaging of the target volume for target tracking; see Thomson [0074], where a tumor is suggested as a target structure; see Thomson [0085], where the tomosynthesis imaging system is also the setup imaging system and acquires subsequent sets of tomosynthesis image data at different times, e.g. t0, t1, t2), the method comprising: 
acquiring a tumor image at an (N-1)th moment, wherein N = 2, 3,4 … M, M being a positive integer (see Thomson [0085], where the tomosynthesis imaging system acquires a first tomosynthesis image data, e.g. tomo(t0), of subsequent sets of tomosynthesis image data at different times, e.g. t0, t1, t2;)
determining a two-dimensional positional deviation of the tumor at the (N-1)th moment according to a tumor image at the (N-1)th moment and a tumor reference image corresponding to the tumor image at the (N-1)th moment (see Thomson [0085] and Fig. 9C, where a first registration, TP-t0, between a tomosynthesis image data set tomo(t0) and the pre-acquired image data set is computed), wherein the tumor reference image corresponding to the tumor image at the (N-1)th moment is a pre-acquired electronic computed tomography (CT) digitally reconstructed two-dimensional image of the tumor (see Thomson [0074], where various modalities can be used to acquire the pre-acquired image data set of a body part including a target structure, for example, a tumor, and that the pre-acquired image data may be any expression or abstraction of a pre-acquired particular 3D image volume, such as digitally reconstructed radiographs (DRR) or tomographs (DRT); see Thomson [0073] and [0085], where the pre-acquired image dataset may be acquired using a reference CT imaging system; and see Thomson [0065], where digitally reconstructed radiograph images are generated from reference CT volume of the body part);
acquiring a tumor image at an Nth moment (see Thomson [0085], where the tomosynthesis imaging system acquires a second tomosynthesis image data, e.g. tomo(t1), of subsequent sets of tomosynthesis image data at different times, e.g. t0, t1, t2;); 
determining a two-dimensional positional deviation of the tumor at the Nth moment according to the tumor image at the Nth moment and a tumor reference image corresponding to the tumor image at the Nth moment (see Thomson [0085] and Fig. 9C, where a third registration, TP-t1, between a tomosynthesis image data set tomo(t1) and the pre-acquired image data set is computed), wherein the tumor reference image corresponding to the tumor image at the Nth moment is a pre-acquired electronic computed tomography (CT) digitally reconstructed two-dimensional image of the tumor (see Thomson [0074], where various modalities can be used to acquire the pre-acquired image data set of a body part including a target structure, for example, a tumor, and that the pre-acquired image data may be any expression or abstraction of a pre-acquired particular 3D image volume, such as digitally reconstructed radiographs (DRR) or tomographs (DRT); see Thomson [0073] and [0085], where the pre-acquired image dataset may be acquired using a reference CT imaging system; and see Thomson [0065], where digitally reconstructed radiograph images are generated from reference CT volume of the body part).
Thomson does not explicitly disclose the tumor image acquisition apparatus comprising one imaging source and one detector, moving the tumor image acquisition apparatus to a first position for acquiring the tumor image at the (N-1)th moment; moving the tumor image acquisition apparatus to a second position for acquiring the tumor image at the Nth moment; and acquiring a tumor image at an Nth moment, wherein the first position differs from the second position; determining a three-dimensional positional deviation of the tumor at the Nth moment according to the two-dimensional positional deviation of the tumor at the Nth moment and the two-dimensional positional deviation of the tumor at the (N-1)th moment; and tracking the tumor according to the three-dimensional positional deviation of the tumor at the Nth moment.
Fu teaches in a related and pertinent method for precision registration of x-ray images to cone-beam CT scan for image-guided radiosurgery (see Fu Abstract), where a set of projected 2D x ray mages are produced by rotating one or more pairs of X-ray sources and detectors around a patient, and that the  x-ray images produced may include pairs of orthogonal projections through a region of interest in a patient, generated sequentially by a single source and detector (see Fu [0006] and [0021]), the orthogonal projection images are positioned in two different positions (see Fu [0026]-[0027]), where the region of interest is suggested to be a tumor mass and that the acquired 2-D  X-ray images may be compared with a set of high-quality 2-D pre-treatment x-ray images maintained in treatment planning library, and the closest matches may be selected for registration (see Fu [0028]) and acquired 2D real-time X-ray images are registered with corresponding 2D pre-treatment X-ray images, and a geometric transformation is performed to convert the 2D real-time X-ray  images to a 3-D real time volume, and tracking the 3-D real-time volume against the pre-treatment CT volume (see Fu [0032]), where the 3-D transformation is obtained by combining the results of the 2-D registration between orthogonally projected real-time x-ray images with corresponding orthogonally projected pre-treatment x-ray images (see Fu [0029]). 
At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Fu to the teachings of Thomson, such that the sequence of 2D x-ray tomosynthesis image data captured at sequential times t0, t1, t2, … , etc. are captured at corresponding different orthogonal positions by a pair of x-ray source and detector which is rotated around the patient, and registered with pre-treatment x-ray images that closest matches the 2D x-ray tomosynthesis image data, where the registrations are combined to form a 3D transformation to convert the 2D real-time x-ray images to a 3D real time volume and tracking tumor region in the 3D real time volume. 
This modification is rationalized as an application of an application of known techniques to a known method ready for improvement to yield predictable results. 
In this instance, Thomson disclose a base method for target tracking for medical imaging and image guided radiation treatment, where a tomosynthesis imaging system acquires a sequence of tomosynthesis image data captured at different times, and a tumor is suggested as a target structure to be tracked, and registration between acquired sequence of tomosynthesis image data with pre-acquired image data set is computed. 
Fu teaches a known technique in a related method for precision registration of x-ray images to cone-beam CT scan for image-guided radiosurgery, where 2-D x-ray images are captured at pair of different orthogonal positions of a region of interest, suggested to be a tumor mass, and generated sequentially by a single source and detector which rotates around a patient, the acquired 2-D  X-ray images are compared and registered with the closest match of a set of high-quality 2-D pre-treatment x-ray images, and the registrations are combined to form a 3D transformation to convert the 2D real-time X-ray  images to a 3-D real time volume, and tracking the 3-D real-time volume against the pre-treatment CT volume. 
One of ordinary skill in the art would have recognized that by applying Fu’s technique would allow for the Thomson’s method to use a pair of x-ray source and detector which is rotated around the patient to corresponding different orthogonal positions to capture the sequence of 2D x-ray tomosynthesis image data and register with pre-treatment x-ray images that closest matches the captured 2D x-ray tomosynthesis image data, where the registrations are combined to form a 3D transformation to convert the 2D real-time x-ray images to a 3D real time volume and tracking tumor region in the 3D real time volume, allowing for an improved target tracking for medical imaging and image guided radiation treatment method.

Regarding claim 2, please see the above rejection of claim 1. Thomson and Fu disclose the tumor tracking method according to claim 1, wherein time intervals between any two adjacent moments are equal or unequal (see Thomson [0054] and [0068], where x-ray images are suggested to be acquired at particular time intervals).

Regarding claim 3, please see the above rejection of claim 1. Thomson and Fu disclose the tumor tracking method according to claim 1, wherein an included angle between the position at which the tumor image at the Nth moment is acquired and the position at which the tumor image at the (N-1)th moment is acquired is within a value range of 45-135 degrees (see Fu [0025], where the orthogonal images are suggested to be acquired at 90 degrees relative to each other).

Regarding claim 4, please see the above rejection of claim 1. Thomson and Fu disclose the tumor tracking method according to claim 1, wherein tracking the tumor according to the three-dimensional positional deviation of the tumor at the Nth moment comprises: 
tracking the tumor according to a relationship between the three-dimensional positional deviation of the tumor at the Nth moment and a predetermined deviation range (see Fu [0021], where the set of pre-treatment 2-D x-ray images may be a number of images corresponding approximately to an expected range of 2-D in-treatment x-ray images of the region of interest and the expected range of 2-D in-treatment x-ray images correspond to an expected range of patient positions; which suggests the 3D transformation obtained from the registration of the 2D pre-treatment and in-treatment x-ray images corresponds to a predetermined expected range of patient positions).

Regarding claim 5, Thomson and Fu disclose a tumor tracking method, which is applied to a radiotherapy device comprising one tumor image acquisition apparatus and configured to acquire tumor images at different moments, the tumor image acquisition apparatus comprising one imaging source and one detector (see Fu [0021], where the x-ray images are produced by one or more pairs of x-ray sources and detectors and pairs of orthogonal projections may be generated by a single source and detector, suggesting one imaging source and one detector) and the method comprising: 
moving the tumor image acquisition apparatus to a first position (see Fu [0006] and [0021], where one or more pairs of x-ray sources and detectors are rotated around a patient, and that the pairs of orthogonal projections are generated sequentially by a single source and detector, suggesting that a pair of x-ray source and detector are rotated into a position corresponding to the t0 moment), acquiring a first image of a tumor at a first moment and determining a two-dimensional positional deviation of the tumor at the first moment according to the first image and a first tumor reference image corresponding to the first image (see Thomson [0085], where the tomosynthesis imaging system acquires a first tomosynthesis image data, e.g. tomo(t0), of subsequent sets of tomosynthesis image data at different times, e.g. t0, t1, t2; see Thomson [0085] and Fig. 9C, where a first registration, TP-t0, between a tomosynthesis image data set tomo(t0) and the pre-acquired image data set is computed; see Fu [0028], where acquired 2-D  X-ray images may be compared with a set of 2-D pre-treatment x-ray images maintained in treatment planning library, and the closest matches may be selected for registration); 
moving the tumor image acquisition apparatus to a second position (see Fu [0006] and [0021], where one or more pairs of x-ray sources and detectors are rotated around a patient, and that the pairs of orthogonal projections are generated sequentially by a single source and detector, suggesting that a pair of x-ray source and detector are rotated into a position corresponding to the t1 moment), acquiring a second image of the tumor at a second moment and determining a two-dimensional positional deviation of the tumor at the second moment according to the second image and a second tumor reference image corresponding to the second image (see Thomson [0085], where the tomosynthesis imaging system acquires a second tomosynthesis image data, e.g. tomo(t1),  subsequent sets of tomosynthesis image data at different times, e.g. t0, t1, t2; see Thomson [0085] and Fig. 9C, where a third registration, TP-t1, between a tomosynthesis image data set tomo(t1) and the pre-acquired image data set is computed; see Fu [0028], where acquired 2-D  X-ray images may be compared with a set of 2-D pre-treatment x-ray images maintained in treatment planning library, and the closest matches may be selected for registration); 
determining a three-dimensional positional deviation of the tumor at the second moment according to the two-dimensional positional deviation of the tumor at the first moment and the two-dimensional positional deviation of the tumor at the second moment (see Thomson [0085] and Fig. 9C, where registrations, TP-t0 and TP-t1, between corresponding tomosynthesis image data sets and the pre-acquired image data set are computed; see Fu [0029] and [0032], where 3D transformation is obtained by combining results of 2D registration between x-ray images and pre-treatment x-ray images; where the combined teachings of Thomson and Fu suggests to one of ordinary skill in the art that the sequence of 2D x-ray tomosynthesis image data captured at sequential times, i.e., t0, t1, t2, … , etc., are captured at corresponding different orthogonal positions and registered with pre-treatment x-ray images that closest matches the 2D x-ray tomosynthesis image data, where the registrations are combined to form a 3D transformation to convert the 2D real-time x-ray images to a 3D real time volume and tracking tumor region in the 3D real time volume); and
determining a position of the tumor based on the three-dimensional positional deviation of the tumor (see Fu [0029] and [0032], where 3D transformation is used to convert the 2D x-ray images to a 3D volume for tracking a tumor region); 
wherein the first moment and the second moment are adjacent moments (see Thomson [0085], where the subsequent sets of tomosynthesis image data are acquired at times t0, t1, t2,…, suggesting adjacent moments), and the first image and the second image have different image planes (see Fu [0026]-[0027], where the images are acquired at different orthogonal positions and corresponding different image planes); and the first tumor reference image and the second tumor reference image are pre-acquired electronic computed tomography (CT) digitally reconstructed two-dimensional images of the tumor (see Thomson [0074], where various modalities can be used to acquire the pre-acquired image data set of a body part including a target structure, for example, a tumor, and that the pre-acquired image data may be any expression or abstraction of a pre-acquired particular 3D image volume, such as digitally reconstructed radiographs (DRR) or tomographs (DRT); see Thomson [0073] and [0085], where the pre-acquired image dataset may be acquired using a reference CT imaging system; and see Thomson [0065], where digitally reconstructed radiograph images are generated from reference CT volume of the body part).
Please see the above rejection of claim 1, as the rationale to combine the teachings of Thomson and Fu are similar, mutatis mutandis. 

Regarding claim 6, please see the above rejection of claim 5. Thomson and Fu disclose the method according to claim 5, further comprising: 
acquiring a third image of the tumor at a third moment (see Thomson [0085], where the tomosynthesis imaging system acquires a second tomosynthesis image data, e.g. tomo(t2),  subsequent sets of tomosynthesis image data at different times, e.g. t0, t1, t2); and 
determining the position of the tumor based on the second image and the third image (see Thomson [0085] and Fig. 9C, where registrations, TP-t1 and TP-t2, between corresponding tomosynthesis image data sets and the pre-acquired image data set are computed; see Fu [0029] and [0032], where 3D transformation is obtained by combining results of 2D registration between x-ray images and pre-treatment x-ray images is used to convert the 2D x-ray images to a 3D volume for tracking a tumor region); 
wherein the second moment and the third moment are adjacent moments (see Thomson [0085], where the subsequent sets of tomosynthesis image data are acquired at times t0, t1, t2,…, suggesting adjacent moments), and the second image and the third image have different image planes (see Fu [0026]-[0027], where the images are acquired at different orthogonal positions and corresponding different image planes).

Regarding claim 7, please see the above rejection of claim 6. Thomson and Fu disclose the method according to claim 6, wherein a time interval between the first moment and the second moment is equal to or not equal to a time interval between the second moment and the third moment (see Thomson [0054] and [0068], where x-ray images are suggested to be acquired at particular time intervals)..

Regarding claim 8, please see the above rejection of claim 6. Thomson and Fu disclose the method according to claim 6, wherein an included angle between the image plane of the first image and the image plane of the second image is within a value range of 45-135 degrees, and an included angle between the image plane of the second image and the image plane of the third image is in the value range of 45-135 degrees (see Thomson [0085], where the tomosynthesis imaging system acquires subsequent sets of tomosynthesis image data at different times, e.g. t0, t1, t2; see Fu [0025], where the acquired images are suggested to be orthogonal to each other and acquired at 90 degrees relative to each other).

Regarding claim 9, Thomson and Fu disclose a tumor tracking apparatus, comprising a processor, (see Thomson [0058] and [0071], where an image-guided radiation treatment (IGRT) apparatus is disclosed and where a computer system integrated with or coupled to the IGRT system includes a central processing unit to perform disclosed methods of image guided radiation treatment), configured to: 
move a tumor image acquisition apparatus to a first position (see Fu [0006] and [0021], where one or more pairs of x-ray sources and detectors are rotated around a patient, and that the pairs of orthogonal projections are generated sequentially by a single source and detector, suggesting that a pair of x-ray source and detector are rotated into a position corresponding to the t0 moment), acquire a first image of a tumor at a first moment and determine a two-dimensional positional deviation of the tumor at the first moment according to the first image and a first tumor reference image corresponding to the first image (see Thomson [0085], where the tomosynthesis imaging system acquires a first tomosynthesis image data, e.g. tomo(t0), of subsequent sets of tomosynthesis image data at different times, e.g. t0, t1, t2; see Thomson [0085] and Fig. 9C, where a first registration, TP-t0, between a tomosynthesis image data set tomo(t0) and the pre-acquired image data set is computed; see Fu [0028], where acquired 2-D  X-ray images may be compared with a set of 2-D pre-treatment x-ray images maintained in treatment planning library, and the closest matches may be selected for registration); 
move a tumor image acquisition apparatus to a second position (see Fu [0006] and [0021], where one or more pairs of x-ray sources and detectors are rotated around a patient, and that the pairs of orthogonal projections are generated sequentially by a single source and detector, suggesting that a pair of x-ray source and detector are rotated into a position corresponding to the t1 moment), acquire a second image of the tumor at a second moment and determine a two-dimensional positional deviation of the tumor at the second moment according to the second image and a second tumor reference image corresponding to the second image (see Thomson [0085], where the tomosynthesis imaging system acquires a second tomosynthesis image data, e.g. tomo(t1),  subsequent sets of tomosynthesis image data at different times, e.g. t0, t1, t2; see Thomson [0085] and Fig. 9C, where a third registration, TP-t1, between a tomosynthesis image data set tomo(t1) and the pre-acquired image data set is computed; see Fu [0028], where acquired 2-D  X-ray images may be compared with a set of 2-D pre-treatment x-ray images maintained in treatment planning library, and the closest matches may be selected for registration); 
determine a three-dimensional positional deviation of the tumor at the second moment according to the two-dimensional positional deviation of the tumor at the first moment and the two-dimensional positional deviation of the tumor at the second moment (see Thomson [0085] and Fig. 9C, where registrations, TP-t0 and TP-t1, between corresponding tomosynthesis image data sets and the pre-acquired image data set are computed; see Fu [0029] and [0032], where 3D transformation is obtained by combining results of 2D registration between x-ray images and pre-treatment x-ray images; where the combined teachings of Thomson and Fu suggests to one of ordinary skill in the art that the sequence of 2D x-ray tomosynthesis image data captured at sequential times, i.e., t0, t1, t2, … , etc., are captured at corresponding different orthogonal positions and registered with pre-treatment x-ray images that closest matches the 2D x-ray tomosynthesis image data, where the registrations are combined to form a 3D transformation to convert the 2D real-time x-ray images to a 3D real time volume and tracking tumor region in the 3D real time volume); and
determine a position of the tumor based on the three-dimensional positional deviation of the tumor at the second moment (see Fu [0029] and [0032], where 3D transformation is used to convert the 2D x-ray images to a 3D volume for tracking a tumor region; where the combined teachings of Thomson and Fu suggest that the 3D transformation from combining the 2D registrations including registrations corresponding to registration of the second tomosynthesis image data, e.g. tomo(t1), would determine the tracked position of the tumor region at the corresponding time, e.g. t1); 
wherein the tumor image acquisition apparatus comprises one imaging source and one detector (see Fu [0021], where the x-ray images are produced by one or more pairs of x-ray sources and detectors and pairs of orthogonal projections may be generated by a single source and detector, suggesting one imaging source and one detector), the first moment and the second moment are adjacent moments (see Thomson [0085], where the subsequent sets of tomosynthesis image data are acquired at times t0, t1, t2,…, suggesting adjacent moments), and the first image and the second image have different image planes (see Fu [0026]-[0027], where the images are acquired at different orthogonal positions and corresponding different image planes); and the first tumor reference image and the second tumor reference image are pre-acquired electronic computed tomography (CT) digitally reconstructed two-dimensional images of the tumor (see Thomson [0074], where various modalities can be used to acquire the pre-acquired image data set of a body part including a target structure, for example, a tumor, and that the pre-acquired image data may be any expression or abstraction of a pre-acquired particular 3D image volume, such as digitally reconstructed radiographs (DRR) or tomographs (DRT); see Thomson [0073] and [0085], where the pre-acquired image dataset may be acquired using a reference CT imaging system; and see Thomson [0065], where digitally reconstructed radiograph images are generated from reference CT volume of the body part).
Please see the above rejection for claims 1 and 5, as the rationale to combine the teachings of Thomson and Fu are similar, mutatis mutandis.

Regarding claim 10, see above rejection for claim 9. It is an apparatus claim reciting similar subject matter as claim 6. Please see above claim 6 for detailed claim analysis as the limitations of claim 10 are similarly rejected.

Regarding claim 13, please see the above rejection of claim 1. Thomson and Fu disclose a radiotherapy device which applies the tumor tracking method according to claim 1, wherein the radiotherapy device comprises a rotation frame, and a treatment head and a tumor image acquisition apparatus which are arranged on the rotation frame, the rotation frame driving the treatment head and the tumor image acquisition apparatus to rotate around the tumor (see Thomson Fig. 6 and [0063]-[0064], where an IGRT system may is implemented in the form of a rotating gantry structure, which includes an MV source mounted on a gantry frame of the gantry structure and an imaging system mounted on the support ring of the gantry structure, where the gantry frame and support ring may rotate to a desired position).

Regarding claim 14, Thomson and Fu disclose a tumor tracking apparatus, comprising one tumor image acquisition apparatus and a processor, (see Thomson [0058] and [0071], where an image-guided radiation treatment (IGRT) apparatus includes a treatment guidance imaging system comprising a tomosynthesis imaging system and a setup imaging system, and the tomosynthesis imaging system being directed for imaging of the target volume for target tracking, and where a computer system integrated with or coupled to the IGRT system includes a central processing unit to perform disclosed methods of image guided radiation treatment; see Thomson [0074], where a tumor is suggested as a target structure; see Thomson [0085], where the tomosynthesis imaging system is also the setup imaging system and acquires subsequent sets of tomosynthesis image data at different times, e.g. t0, t1, t2), wherein the tumor image acquisition apparatus comprises one imaging source and one detector (see Fu [0021], where the x-ray images are produced by one or more pairs of x-ray sources and detectors and pairs of orthogonal projections may be generated by a single source and detector, suggesting one imaging source and one detector) and the processor is configured to: 
move the tumor image acquisition apparatus to a first position (see Fu [0006] and [0021], where one or more pairs of x-ray sources and detectors are rotated around a patient, and that the pairs of orthogonal projections are generated sequentially by a single source and detector, suggesting that a pair of x-ray source and detector are rotated into a position corresponding to the t0 moment) and acquire a tumor image at an (N-1)th moment, wherein N = 2, 3, 4 ... M, M being a positive integer (see Thomson [0085], where the tomosynthesis imaging system acquires a first tomosynthesis image data, e.g. tomo(t0), of subsequent sets of tomosynthesis image data at different times, e.g. t0, t1, t2);
determine a two- dimensional positional deviation of a tumor at the (N-1)th moment according to the tumor image at the (N-1)th moment and a tumor reference image corresponding to the tumor image at the (N-1)th moment (see Thomson [0085] and Fig. 9C, where a first registration, TP-t0, between a tomosynthesis image data set tomo(t0) and the pre-acquired image data set is computed; see Fu [0028], where acquired 2-D  X-ray images may be compared with a set of 2-D pre-treatment x-ray images maintained in treatment planning library, and the closest matches may be selected for registration), wherein the tumor reference image corresponding to the tumor image at the (N-1)th moment is a pre-acquired electronic computed tomography (CT) digitally reconstructed two-dimensional image of the tumor (see Thomson [0074], where various modalities can be used to acquire the pre-acquired image data set of a body part including a target structure, for example, a tumor, and that the pre-acquired image data may be any expression or abstraction of a pre-acquired particular 3D image volume, such as digitally reconstructed radiographs (DRR) or tomographs (DRT); see Thomson [0073] and [0085], where the pre-acquired image dataset may be acquired using a reference CT imaging system or may be acquired using MRI; and see Thomson [0065], where a digitally reconstructed radiograph images are generated from reference CT volume of the body part); 
move the tumor image acquisition apparatus to a second position (see Fu [0006] and [0021], where one or more pairs of x-ray sources and detectors are rotated around a patient, and that the pairs of orthogonal projections are generated sequentially by a single source and detector, suggesting that a pair of x-ray source and detector are rotated into a position corresponding to the t1 moment) and acquire a tumor image at an Nth moment (see Thomson [0085], where the tomosynthesis imaging system acquires a second tomosynthesis image data, e.g. tomo(t1), of subsequent sets of tomosynthesis image data at different times, e.g. t0, t1, t2;) , wherein the first position differs from the second position (see Fu [0026]-[0027] where the captured orthogonal projection images are positioned in two different positions; the combined teachings of Thomson and Fu would suggest to one of ordinary skill in the art that the captured sequence of 2D x-ray tomosynthesis image data are at corresponding different orthogonal positions); and
determine a two-dimensional positional deviation of the tumor at the Nth moment according to the tumor image at the Nth moment and a tumor reference image corresponding to the tumor image at the Nth moment (see Thomson [0085] and Fig. 9C, where a third registration, TP-t1, between a tomosynthesis image data set tomo(t1) and the pre-acquired image data set is computed; see Fu [0028], where acquired 2-D  X-ray images may be compared with a set of 2-D pre-treatment x-ray images maintained in treatment planning library, and the closest matches may be selected for registration), wherein the tumor reference image corresponding to the tumor image at the Nth moment is a pre-acquired electronic computed tomography (CT) image or magnetic resonance imaging (MRI) image of the tumor (see Thomson [0074], where various modalities can be used to acquire the pre-acquired image data set of a body part including a target structure, for example, a tumor, and that the pre-acquired image data may be any expression or abstraction of a pre-acquired particular 3D image volume, such as digitally reconstructed radiographs (DRR) or tomographs (DRT); see Thomson [0073] and [0085], where the pre-acquired image dataset may be acquired using a reference CT imaging system or may be acquired using MRI; and see Thomson [0065], where a digitally reconstructed radiograph images are generated from reference CT volume of the body part); 
determine a three-dimensional positional deviation of the tumor at the Nth moment according to the two-dimensional positional deviation of the tumor at the Nth moment and the two-dimensional positional deviation of the tumor at the (N-1)th moment (see Thomson [0085] and Fig. 9C, where registrations, TP-t0 and TP-t1, between corresponding tomosynthesis image data sets and the pre-acquired image data set are computed; see Fu [0029] and [0032], where 3D transformation is obtained by combining results of 2D registration between x-ray images and pre-treatment x-ray images; where the combined teachings of Thomson and Fu suggests to one of ordinary skill in the art that the sequence of 2D x-ray tomosynthesis image data captured at sequential times, i.e., t0, t1, t2, … , etc., are captured at corresponding different orthogonal positions and registered with pre-treatment x-ray images that closest matches the 2D x-ray tomosynthesis image data, where the registrations are combined to form a 3D transformation to convert the 2D real-time x-ray images to a 3D real time volume and tracking the tumor region in the 3D real time volume); and  
track the tumor according to the three-dimensional positional deviation of the tumor at the Nth moment (see Fu [0029] and [0032], where 3D transformation is used to convert the 2D x-ray images to a 3D volume for tracking a tumor region; where the combined teachings of Thomson and Fu suggest that the 3D transformation from combining the 2D registrations including registrations corresponding to registration of the second tomosynthesis image data, e.g. tomo(t1), would determine the tracked position of the tumor region at the corresponding time, e.g. t1).
Please see the above rejection for claim 1, as the rationale to combine the teachings of Thomson and Fu are similar, mutatis mutandis.

Regarding claim 15, see above rejection for claim 14. It is an apparatus claim reciting similar subject matter as claim 2. Please see above claim 2 for detailed claim analysis as the limitations of claim 15 are similarly rejected.

Regarding claim 16, see above rejection for claim 14. It is an apparatus claim reciting similar subject matter as claim 3. Please see above claim 3 for detailed claim analysis as the limitations of claim 16 are similarly rejected.

Regarding claim 17, see above rejection for claim 14. It is an apparatus claim reciting similar subject matter as claim 4. Please see above claim 4 for detailed claim analysis as the limitations of claim 17 are similarly rejected.

Regarding claim 20, please see the above rejection of claim 1. Thomson and Fu disclose the tumor tracking method according to claim 1, wherein the tumor reference image corresponding to the tumor image at the (N-1)th moment and the tumor reference image corresponding to the tumor image at the Nth moment are acquired before a treatment (see Thomson Fig. 8A and [0073]-[0074], where the pre-acquired image data set is acquired and received prior to acquiring initial and subsequent medical image data set); and 
the tumor image at the (N-1)th moment and the tumor image at the Nth moment are acquired during the treatment (see Thomson Fig. 8A and [0071] and [0075]-[0080], where the initial and subsequent medical image data set are acquired as part of the image guided radiation treatment).

Regarding claim 21, please see the above rejection of claim 5. Thomson and Fu disclose the tumor tracking method according to claim 5, wherein the first tumor reference image and the second tumor reference image are acquired before a treatment (see Thomson Fig. 8A and [0073]-[0074], where the pre-acquired image data set is acquired and received prior to acquiring initial and subsequent medical image data set); and 
the first image of the tumor and the second image of the tumor are acquired during the treatment (see Thomson Fig. 8A and [0071] and [0075]-[0080], where the initial and subsequent medical image data set are acquired as part of the image guided radiation treatment).

Claims 11-12 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Thomson and Fu as applied to claim 4 and 17 above, and further in view of Hishikawa (US 2015/0328482), and  Berlinger et al. (US 2015/0335915), herein Berlinger.
Regarding claim 11, please see the above rejection of claim 4. Thomson and Fu disclose the tumor tracking method according to claim 4, wherein tracking the tumor according to the relationship between the three-dimensional positional deviation of the tumor at the Nth moment and the predetermined deviation range comprises: 
automatically correcting the position of the tumor in response to the three-dimensional positional deviation of the tumor at the Nth moment falling within the predetermined deviation range (see Thomson [0068], where the subsequent tomosynthesis image data and first tomosynthesis data are used to compute an in-treatment alignment variation of the body part relative to a first treatment alignment or planning coordinate system, for tracking the intrafraction target motion, where in-treatment alignment variation is measured and characterized by transformations for accommodating elastic deformations in the body part during treatment delivery, and the transformations are used to adjust the patient relative to the treatment beam in order to deliver the radiation according to plan; see Fu [0021], where the set of pre-treatment 2-D x-ray images correspond to an expected range of patient positions, and suggesting the 3D transformation obtained from the registration of the 2D pre-treatment and in-treatment x-ray images corresponds to a predetermined expected range of patient positions; where the combined teachings suggest the determined 3D transformations, corresponding to the tracked position of the tumor region at the corresponding time, e.g. t1, correspond to the pre-treatment images which fall within the expected range of patient positions, are used to adjust the position of the patient).
Thomson and Fu do not explicitly disclose performing an alarm operation to make a prompt of manually correcting the position of the tumor in response to the three-dimensional positional deviation of the tumor at the Nth moment being greater than an upper limit of the predetermined deviation range.
Hishikawa teaches in a related and pertinent a positioning support system which positions an irradiation target to be x-ray photographed and irradiated (see Hishikawa [0038]-[0040]), where the positioning support system receives x-ray image data to create a current image of the patient’ affected part, reads a patient’s treatment planning image that has been previously received from a treatment planning apparatus, compares the current image and the treatment planning image to determine whether or not there is a deviation between a current position of the irradiation target on a support stand and the position of the irradiation target determined at the time of treatment planning, and if the deviation falls outside the allowable range, a positioning operator or the positioning support system obtains a moving amount, based on the deviation amount in the position of the irradiation target, for  the support stand in order to make the positions of the irradiation target coincide with each other, and a support stand controller moves the support stand based on the moving amount  to perform fine adjustment of the patient position (see Hishikawa [0038]).
At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Hishikawa to the teachings of Thomson and Fu, such that if the determined 3D transformations, corresponding to the tracked position of the tumor region at the corresponding time, e.g. t1, are outside of an allowable expected range of patient positions, that a moving amount for adjusting the patient position is provided, reading on the broadest reasonable interpretation of an alarm operation to make a prompt, and a positioning operator make adjust the position of the patient such that a current image of the tumor target structure is registered with a corresponding pre-acquired image data. 
This modification is rationalized as an application of an application of known techniques to a known method ready for improvement to yield predictable results. 
In this instance, Thomson and Fu disclose a base method for target tracking for medical imaging and image guided radiation treatment, where the 3D transformations, determined from registrations between captured 2D x-ray tomosynthesis image data and corresponding pre-acquired / pre-treatment image data of a tracked tumor target structure, correspond to the pre-treatment images which fall within the expected range of patient positions and the 3D transformations are used to adjust the position of the patient. 
Hishikawa teaches a known technique where a positioning support system compares a current image and a treatment planning image of an irradiation target to determine whether or not there is a deviation between the current position of the irradiation target and the position of the irradiation target determined at the time of treatment planning, where if the deviation falls outside an allowable range, a positioning operator obtains, based on the deviation amount in the position of the irradiation target, a moving amount of the support stand in order to make the positions of the irradiation target coincide with each other, and moving the support stand based on the moving amount  to perform fine adjustment of the patient position. 
One of ordinary skill in the art would have recognized that by applying Hishikawa’s technique would allow for Thomson and Fu’s method to determine if the determined 3D transformation are outside of an allowable expected range of patient positions, and providing a moving amount for adjusting the patient position to a positioning operator to make adjustments to the position of the patient such that a current image of the tumor target structure is registered with a corresponding pre-acquired image data, allowing for an improved target tracking for medical imaging and image guided radiation treatment method which can adjust patient positions which are out of expected patient position ranges.
Thomson, Fu, and Hishikawa do not explicitly disclose determining that the position of the tumor does not need to be corrected in response to the three-dimensional positional deviation of the tumor at the Nth moment being less than a lower limit of the predetermined deviation range.
Berlinger teaches in a related and pertinent method for verifying the registration of position of a treatment body part to be treated by radiotherapy (see Berlinger Abstract), where a first transformation data, based on a first transformation between a first position and second position of imaged bone structure, and a second transformation data based on a second transformation between the first position and a third position, are used to determine a transformation difference information which indicates a difference between the first and second transformation (see Berlinger [0014]-[0017]), where the transformation difference information can serve as a basis for controlling the position of the treatment body part relative to the treatment beam arrangement, and that small deviations between the first and second transformation are to be expected and tolerated in the range of typical soft tissue movements (see Berlinger [0018]).
At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Berlinger to the teachings of Thomson, Fu, and Hishikawa, such that if the determined 3D transformation, corresponding to the tracked position of the tumor region at the corresponding time, e.g. t1, are small and correspond to expected and tolerated range of soft tissue movements suggesting the broadest reasonable interpretation of less than a lower limit of the predetermined deviation range, then no correction of the patient position is needed. 
This modification is rationalized as an application of an application of known techniques to a known method ready for improvement to yield predictable results. 
In this instance, Thomson, Fu, and Hishikawa disclose a base method for target tracking for medical imaging and image guided radiation treatment, where the 3D transformations, determined from registrations between captured 2D x-ray tomosynthesis image data and corresponding pre-acquired / pre-treatment image data of a tracked tumor target structure, correspond to the pre-treatment images which fall within the expected range of patient positions and the 3D transformations are used to adjust the position of the patient. 
Berlinger teaches a known technique where determined transformation difference information is used for controlling the position of the treatment body part relative to the treatment beam arrangement, and that small deviations between the first and second transformation are to be expected and tolerated in the range of typical soft tissue movements. 
One of ordinary skill in the art would have recognized that by applying Berlinger’s technique would allow for Thomson, Fu, and Hishikawa’s method to check if the determined 3D transformation are small and correspond to expected and tolerated range of soft tissue movements, and that no correction of the patient position is needed, allowing for an improved target tracking for medical imaging and image guided radiation treatment method which avoids unnecessary patient position corrections.

Regarding claim 12, please see the above rejection of claim 11. Thomson, Fu, Hishikawa, and Berlinger disclose the tumor tracking method according to claim 11, wherein automatically correcting the position of the tumor comprises: 
in the case that the radiotherapy device is a multi-source focused radiotherapy device (see Thomson Fig. 2-6 and [0057]-[0064], where the IGRT system may be implemented in a variety of forms which each use a plurality of x-ray sources or x-ray source arrays which emit x-ray imaging radiation; see also Thomson [0047]), moving a treatment bed of the radiotherapy device according to the three-dimensional positional deviation of the tumor at the Nth moment (see Thomson [0068], where the determined transformations are used to adjust the patient relative to the treatment beam in order to deliver the radiation according to plan; see Fu [0021], where the set of pre-treatment 2-D x-ray images correspond to an expected range of patient positions, and suggesting the 3D transformation obtained from the registration of the 2D pre-treatment and in-treatment x-ray images corresponds to a predetermined expected range of patient positions; where the combined teachings suggest the 3D transformations for tracking positions of the target tumor region at the corresponding time, e.g. t1, are used to adjust the position of the patient; see Hishikawa [0038], where a moving amount, based on the deviation amount in the position of the irradiation target, is obtained for the support stand in order to make the positions of the irradiation target coincide with each other, and a support stand controller moves the support stand based on the moving amount  to perform fine adjustment of the patient position); and 
in the case that the radiotherapy device is a conformal intensity-modulated radiotherapy device, adjusting a multi-leaf collimator of the radiotherapy device according to the three- dimensional positional deviation of the tumor at the Nth moment (see Hishikawa [0024], where the irradiation device includes a multileaf collimator used to match the particle beam to a shape of a cancer; see Hishikawa [0039]-[0043], where the multileaf collimator is installed on a beam orbit in the irradiation device and adjusted to desired positions for irradiating the irradiation target; see also Thomson [0064], where wide variety of different radiation treatment delivery mechanisms may be implemented for the IGRT system; thus, the combined teachings of Thomson, Fu, Hishikawa, and Berlinger suggests an embodiment where a multileaf collimator is used in the IGRT system and positioned according to the determined 3D transformations corresponding to the tracked position of the tumor region at the corresponding time, e.g. t1).

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WING HO CHOI whose telephone number is (571)270-3814. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT RUDOLPH can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY CHOI/Examiner, Art Unit 2661                                                                                                                                                                                                        

/VINCENT RUDOLPH/Supervisory Patent Examiner, Art Unit 2661